DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, figures 1-6 drawn to claims 1-7 outlined in the non-final office action dated 5/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement in applicants response on 6/27/2022, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Brenner (20130090595).

As to claim 1, Brenner discloses: An infant dosage dispenser (device of figure 9) comprising, an upstanding nipple (see figure below) and a contoured fluid receiving hollow base (see figure below) extending therefrom, 5a self-sealing fluid access opening (62, see figure 9 and paragraph 0041) in said contoured fluid receiving hollow base, a fluid dispensing opening in said nipple (see figures 4-7), said fluid dispensing opening being located in a top center position of said nipple (see figures 1-7). Since applicant has not provided a definition of the term contoured, examiner is interpreting this to means :a surface having curves and slopes (see Collins dictionary). Examiner notes the base is seen as contoured because it has a curved outer surface. For clarify purposes, the figure below shows the base of the prior art depicted as 2 parts making one base. Part 1 is shown as the pointed out hidden lines that connect to 14/60. Part 2 of the base is 14/60, when combed they form a contoured fluid receiving hollow base. Furthermore, the upper segment of the base is hollow. 

    PNG
    media_image1.png
    803
    877
    media_image1.png
    Greyscale


As to claim 2, Brenner discloses the invention of claim 1, Brenner further discloses: wherein said nipple is hollow and in direct communication with said contoured fluid receiving hollow base (see figure 9, paragraph 0041 and explanation below). Examiner notes the infant is able to create a partial vacuum when sucking on the nipple to get to the liquid loaded in 62. This indicates there is a hollow area in the nipple for that liquid to enter before the infant consumes it.  

As to claim 3, Brenner discloses the invention of claim 1, Brenner further discloses: wherein said contoured fluid receiving hollow base is deformable from a first fluid shaped retaining closed position (seen in figure 9) to a second fluid receiving open position (when squeezed, see paragraph 0041).

As to claim 4, Brenner discloses the invention of claim 1, Brenner further discloses: wherein said self-sealing fluid access opening in said contoured fluid receiving hollow base comprises, 15an elongated slit (62) in said contoured fluid receiving hollow base in spaced oppositely disposed relation to said opening in said nipple (see figures 4-9).

As to claim 5, Brenner discloses the invention of claim 3, Brenner further discloses: wherein said second fluid receiving open position comprises, deforming oppositely disposed sides of said contoured fluid receiving hollow base to open said self- 20sealing fluid access opening (paragraph 0041, see figure 9).

As to claim 6, Brenner discloses the invention of claim 1, Brenner further discloses: wherein said contoured fluid receiving hollow base has a top portion (top surface of part 2 of base facing nipple), annularly depending integral sidewalls (sidewalls/outer surface of 14/60, see figure 9) and an interconnecting bottom surface in spaced relation thereto (surface shown in figure 9 that slit is present in).

As to claim 7, Brenner discloses the invention of claim 6, Brenner further discloses: wherein said contoured fluid receiving hollow base top 5portion extends integrally from said upstanding nipple defining an annular contoured fluid receiving hollow base (seen as integrally extending when device is fully formed as seen in figure 9). Examiner notes since applicant did not provide a definition for the term annular, examiner is interpreting this to mean ring shaped (see Merriam westers definition of annular). The top surface of the base is seen to meet this definition because it is ring shaped. 

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument regarding the base not being hollow, examiner notes due to the claim amendments, a new interpretation of the prior art has been made. Currently the base is seen to be 2 parts. One part receives the liquid and the other part is able to store it. 
 As to the arguments regarding claim 3 in that the prior art does not have a deformable fluid shaped retaining closed position, examiner notes due to the claim amendments, a new interpretation of the prior art has been made. Currently the base is seen to be 2 parts. One part receives the liquid and the other part is able to store it. Both parts create one base that is deformable from a first fluid shaped retaining closed position (seen in figure 9) to a second fluid receiving open position (when squeezed, see paragraph 0041). The entire base is not closed as being deformable. 
As to the arguments regarding claim 4 and the prior art failing to teach a self-sealing slit on a hollow base, as explained above, the second part base forms a hollow base with the slit on the second half of the base.
As to the arguments regarding claim 5, the slit is seen to be oppositely disposed in relation to the nipple as required by the claim.  
As to the arguments regarding claim 6 and hoe the claimed arrangement is not possible in the prior art, examiner disagrees. With the new interpretation Brenner teaches : wherein said contoured fluid receiving hollow base has a top portion (top surface of part 2 of base facing nipple), annularly depending integral sidewalls (sidewalls/outer surface of 14/60, see figure 9) and an interconnecting bottom surface in spaced relation thereto (surface shown in figure 9 that slit is present in).
As to applicants’ arguments regarding claim 7 and how applicants’ definition of an annular contoured fluid receiving hollow base requires a transverse annular configuration, examiner notes no such definition was provided in applicants specification. To clearly define this structure, examiner suggests adding this structure to the current claim set. Currently as explained in the rejection, the newly interpreted base is seen as contoured because it has a curved outer surface as explained above. This meets the Collins dictionary definition used by the examiner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771